DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Response to Amendment
The Amendment filed 12/30/2020 has been entered. Claims 2 and 8 have been cancelled. Claims 1, 3-7, and 9-12 remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome the rejections under 112(b) and the objection previously set forth in the Non-Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “input section”, “communication section”, “generation section”, “output section”, and “display section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Kitano et al. (US Patent Application Publication 2010/0073560), referred to as Kitano herein [previously cited].
Aoyama (US Patent Application Publication 2015/0146019), referred to as Aoyama herein.
Sherwood et al. (US Patent Application Publication 2012/0060100), referred to as Sherwood herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama.

Regarding claim 1, Aoyama discloses a display apparatus including a plurality of input sections including a first input section and a second input section different from the first input section, the display apparatus comprising: a communication section; a generation section that generates a selection screen based on output section information acquired via the communication section and relating to an output section with which an information terminal is provided (Aoyama, Figs. 3A-3C with ¶0037-¶0042 – selection of an input icon of the group of icons results in communicating with the corresponding device. ¶0031-¶0033 – successful communication results in information output from the camera being received as input at the target device for playback (output). Figs. 1-2 with ¶0022-¶0027, ¶0030-¶0032 – hardware networking communicating with devices via communication protocols. ¶0023 – hardware display. This element is interpreted under 35 U.S.C. 112(f) as a hardware communication (input section) as described in Applicant’s Specification ¶0039-¶0044, a hardware data communication interface (communication section) as described in Applicant’s Specification ¶0067-¶0068, the hardware processor (generation section) as described in Applicant’s Specification ¶0074-¶0075 with Fig. 1 and ¶0152, and the hardware output interface (output section) as described in Applicant’s Specification ¶0086-¶0089);
and a display section that displays the selection screen, wherein the generation section (Aoyama, Figs. 3A-3C with ¶0023, ¶0039 – selection of an icon at the camera display. This element is interpreted under 35 U.S.C. 112(f) as a hardware display as described in Applicant’s Specification ¶0085): 

when any of the plurality of input sections is the same type as the type of output section, generates the selection screen that contains the first input section, the first input section being any of the input sections that are determined to be connectable to the output section, but the selection screen does not contain the second input section, the second input section being any of the input sections that are not determined to be connectable to the output section (Aoyama, Figs. 3A-3C ¶0037-¶0042 – connectable devices (i.e. for which communications are compatible) are listed in the screen. Specifically, the memory card output compatibility is matched with device input compatibility. In the figures, if the compatibility is only DLNA, such as in Fig. 3B, only DLNA devices are shown. The remainder of the devices are removed), and
wherein the input section of the same type as the type of the output section is an input section that operates in a same communication standard or protocol as the communication standard or protocol in accordance with which the output section operates (Aoyama, Figs. 3A-3C ¶0035-¶0042 – communications protocols for devices are matched to determine compatibility).

Regarding claim 3, Aoyama discloses the elements of claim 1 above, and further discloses wherein in a case where the information terminal sets the output section indicated by the output section information based on operation detected by the information terminal and any of the input sections of the display apparatus is connectable to the output section set by the information terminal based on the operation, the generation section generates the selection screen with the first input 

Regarding claim 5, Aoyama discloses the elements of claim 1 above, and further discloses wherein in a case where the output section information is acquired from a plurality of the information terminals via the communication section, the generation section generates the selection screen for each of the information terminals (Aoyama, Figs. 3A-3C ¶0037-¶0042 – connectable devices (i.e. for which communications are compatible) are listed in the screen. Specifically, the memory card output compatibility is matched with device input compatibility. In the figures, if the compatibility is DLNA and PTP, such as in Fig. 3C, each compatible device is included in the selection screen).

Regarding claim 7, Aoyama discloses a method for controlling a display apparatus including a plurality of input sections including a first input section and a second input section different from the first input section, the method comprising: acquiring output section information on an output section with which an information terminal is provided (Aoyama, Figs. 3A-3C with ¶0037-¶0042 – selection of an input icon of the group of icons results in communicating with the corresponding device. ¶0031-¶0033 – successful communication results in information output from the camera being received as input at the target device for playback (output). Figs. 1-2 with ¶0022-¶0027, ¶0030-¶0032 – hardware networking communicating with devices via communication protocols. ¶0023 – hardware display);
generating, based on the acquired output section information, a selection screen that contains the first input section but does not contain the second input section; displaying the selection screen 
determining whether any of the plurality of input sections is an input section of a same type as a type of the output section indicated by the output section information that is connectable to the output section; and when any of the plurality of input sections is the same type as the type of output section, generating the selection screen that contains the first input section, the first input section being any of the input sections that are determined to be connectable to the output section, but the selection screen does not contain the second input section, the second input section being any of the input sections that re not determined to be connectable to the output section (Aoyama, Figs. 3A-3C ¶0037-¶0042 – connectable devices (i.e. for which communications are compatible) are listed in the screen. Specifically, the memory card output compatibility is matched with device input compatibility. In the figures, if the compatibility is only DLNA, such as in Fig. 3B, only DLNA devices are shown. The remainder of the devices are removed),
wherein the input section of the same type as the type of the output section is an input section that operates in a same communication standard or protocol as the communication standard or protocol in accordance with which the output section operates (Aoyama, Figs. 3A-3C ¶0035-¶0042 – communications protocols for devices are matched to determine compatibility).

Regarding claim 11, Aoyama discloses the elements of claim 7 above, and further discloses wherein in a case where the output section information is acquired from a plurality of the information terminals via the communication section, the selection screen is generated for each of the information .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Sherwood in further view of Kitano.

Regarding claim 4, Aoyama discloses the elements of claim 1 above. However, Aoyama appears not to expressly disclose wherein 

wherein the information terminal is provided with a plurality of the output sections (Sherwood, Fig. 7 with ¶0178-¶0179 – main TV contains two output sections, a “normal” output and a “home theater” output, each of which is separately selectable as the renderer. See also ¶0159-¶0161).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the output device of Aoyama to include selectable options for devices with multiple outputs based on the teachings of Sherwood. The motivation for doing so would have been to enable the user to more effectively and conveniently utilize the available functionality of devices that contains multiple output options.
However, Aoyama as modified appears not to expressly disclose representing the output section used at largest frequency. However, in the same field of endeavor Kitano discloses connecting a display with a corresponding source (Kitano, Abstract, ¶0016)
generates the output section information representing the output section used at a largest frequency (Kitano, ¶0156 – connections are sorted in the order of selection frequency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the connections of Aoyama to include sorting by frequency of selection based on the teachings of Kitano. The motivation for doing so would have been to enable the user to more efficiently locate a frequently used connection, especially when many devices are available for selection (Kitano, ¶0156).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Sherwood.


Regarding claim 9, Aoyama discloses the elements of claim 7 above, and further discloses wherein in 
However, Aoyama appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Sherwood discloses selecting rendering devices in a network (Sherwood, Abstract)
wherein the information terminal is provided with a plurality of the output sections (Sherwood, Fig. 7 with ¶0178-¶0179 – main TV contains two output sections, a “normal” output and a “home theater” output, each of which is separately selectable as the renderer. See also ¶0159-¶0161).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the output device of Aoyama to include selectable options for devices with multiple outputs based on the teachings of Sherwood. The motivation for doing so would have been to enable the user to more effectively and conveniently utilize the available functionality of devices that contains multiple output options.


Claims 6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Kitano.

Regarding claim 6, Aoyama discloses the elements of claim 1 above. However, Aoyama appears not to expressly disclose wherein the communication section acquires user information representing a user of the information terminal along with the output section information, and the generation section generates the selection screen containing the user information.
However, in the same field of endeavor Kitano discloses connecting a display with a corresponding source (Kitano, Abstract, ¶0016)
including wherein the communication section acquires user information representing a user of the information terminal along with the output section information, and the generation section generates the selection screen containing the user information (Kitano, ¶0156 – the user can sort the order of input connector indications, alternatively inputs are sorted in order of selection. In this case the user information is the user information used to sort the inputs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the connections of Aoyama to include user-specified sorting of devices based on the teachings of Kitano. The motivation for doing so would have been to enable the user to more efficiently locate a favorite connection, especially when many devices are available for selection (Kitano, ¶0156).

Regarding claim 10, Aoyama discloses the elements of claim 7, and further discloses wherein in a case where the information terminal generates the output section information representing the output section 
However, Aoyama as modified appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor Kitano discloses connecting a display with a corresponding source (Kitano, Abstract, ¶0016)
generates the output section information representing the output section used at a largest frequency (Kitano, ¶0156 – connections are sorted in the order of selection frequency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the connections of Aoyama to include sorting by frequency of selection based on the teachings of Kitano. The motivation for doing so would have been to enable the user to more efficiently locate a frequently used connection, especially when many devices are available for selection (Kitano, ¶0156).

Regarding claim 12, Aoyama discloses the elements of claim 7 above. However, Aoyama appears not to expressly disclose wherein user information representing a user of the information terminal is acquired along with the output section information, and the selection screen containing the user information is generated.
However, in the same field of endeavor Kitano discloses connecting a display with a corresponding source (Kitano, Abstract, ¶0016)
including wherein user information representing a user of the information terminal is acquired along with the output section information, and the selection screen containing the user information is generated (Kitano, ¶0156 – the user can sort the order of input connector indications, alternatively inputs are sorted in order of selection. In this case the user information is the user information used to sort the inputs).
.

Response to Arguments
Applicant’s arguments, filed 12/30/2020, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.

	Conclusion                                                                                                                                                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175